EX-10.63 5 ebay1063.htm 10.63 TECHNOLOGY LICENSE AGREEMENT

CO-BRANDED WEB SERVICES REFERRAL AGREEMENT

This Co-Branded Web Services Referral Agreement

("Agreement") is made and entered into as of the 21st day of April, 2000 (the
"Effective Date"), by and between E-LOAN, Inc., a corporation organized and
existing pursuant to the laws of the state of Delaware, with principal offices
at 5875 Arnold Drive, Suite 100, Dublin, California 94568 ("E-LOAN"); and eBay
Inc., a corporation organized and existing pursuant to the laws of the state of
Delaware, with principal offices at 2145 Hamilton Avenue, San Jose, California,
95125 ("eBay"); with respect to the following facts and circumstances:



WHEREAS, E-LOAN is the provider of a web-based consumer and small business loan
service currently available over the world wide web at URL: www.eloan.com; and

WHEREAS, eBay is in the business of providing on-line trading and auction
services and related services currently available over the world wide web at
URL: www.ebay.com; and

WHEREAS, the parties desire to create a co-branded, specialized version of the
service of E-LOAN described above, branded with the E-LOAN and the eBay
trademarks.

NOW, THEREFORE, the parties hereby agree as follows:

Definitions

"eBay Service" means eBay's internet-based global on-line trading community that
allows users to list and bid on items, and other related on-line services, which
may be modified by eBay from time to time.

"E-LOAN Service" means E-LOAN's web based equity loan service including private
party financing and auto and home equity financing, currently available at URLs
www.E-LOAN.com and www.CarFinance.com, as modified by E-LOAN from time to time.

"Closed Loan" means the acquisition by a Consumer of automobile financing based
through the Co-Branded Service by means of a completed Financing Submission.

"Co-Branded Service" means a version of the E-LOAN Service that bears E-LOAN's
and eBay's trademarks and logos, as developed under Section 2.

"Consumer" means a user of the Co-Branded Service.

"Financing Submission" means, for a specified Consumer, (i) the submission by
such Consumer through the Co-Branded Service of a request for credit approval
for the acquisition of a vehicle, which consists of such Consumer completing to
the reasonable satisfaction of E-LOAN (i.e., sufficiently to permit E-LOAN to
identify such Consumer by name and social security number and make its credit
evaluation of the Consumer consistent with its normal business practices) one or
more forms displayed in the Co-Branded Service for such purpose and then
transmitting such information electronically to E-LOAN by clicking on a "submit"
or similar button; (ii) the submission by a Consumer to E-LOAN, by telecopier,
mail or other physical delivery, of one or more comparable forms similarly
completed; or (iii) the oral submission by such Consumer of the information
required by such form(s) to a representative of E-LOAN in a manner that permits
E-LOAN to process such submission. "Financing Submission" does not include a
submission (x) made by a Consumer anonymously; (y) that is identified by E-LOAN
as either made with fraudulent intent or is not bona fide (e.g., does not
include truthful responses to the material items of information that E-LOAN
needs in order to process a submission); or (z) that is a duplicate of a prior
Financing Submission.

"Financing Yield" means, for a specified month, a fraction, the denominator of
which is the number of Financing Submissions made during such month and the
numerator of which is the number of such Financing Submissions that resulted in
a Closed Loan during such month.

Development Of The Co-Branded Service

Specifications. The functional and technical specifications that will be
required for the Co-Branded Service are set forth in Exhibit A attached hereto.

Development Obligations

.
Exhibit B
lists the responsibilities of each party with respect to the development of the
Co-Branded Service and the schedule for its development and deployment. E-LOAN
and eBay shall each perform their respective obligations described in
Exhibit B
, and shall use commercially reasonable efforts to complete such obligations by
the dates set forth in
Exhibit B
. The parties acknowledge that the obligations and deliverables described in
Exhibit B
may be changed by prior written mutual agreement.



Delay in Implementation of Service

. The parties acknowledge that the development and launch of the Co-Branded
Service is a cooperative effort requiring the diligent efforts of both parties.
Therefore, in the event that the activities designated in
Exhibit B
for "Stage 1" of the development of the Co-Branded Service are not complete 120
days after the Launch Date, either party may, at any time thereafter, terminate
this Agreement immediately upon written notice. Such termination will be each
party's sole remedy and sole liability with respect to the failure of the
development activities in
Exhibit B
to be completed.



Operation Of The Service

Operation of Service

. As between the parties, E-LOAN will be responsible for the operation of the
Co-Branded Service. E-LOAN shall operate the Co-Branded Service on E-LOAN's
computer servers in a fashion substantially similar to the fashion in which it
operates the E-LOAN Service. However, notwithstanding the foregoing, the parties
acknowledge that the Co-Branded Service may not operate continuously or in an
error-free fashion, but shall operate in accordance within the parameters of
Exhibit A
and the warranties of Section 7.



Most Favored Customer

. E-LOAN shall operate the Co-Branded Service in such a fashion that the prices
for auto financing offered to Consumers will be, taken as a whole, as good or
better than that of the E-LOAN Service or any of its partner's services.



Customer Support.

E-LOAN shall provide all technical and customer support to Consumers for all
financing specific and financing transaction specific questions and issues
related to the Co-Branded Service in at least the same manner it provides such
support to users of the E-LOAN Service and in no event less than a reasonable
level of support commensurate with or superior to similar support offered in
E-LOAN's market. To the extent that any technical issues arise regarding the
integration of the Co-Branded Service with the eBay Service, then eBay agrees to
provide reasonable third-line technical support to E-LOAN's second-line
technical support staff during eBay's normal business hours. If E-LOAN receives
customer support or technical support inquiries that relate only to the eBay
Service, E-LOAN will promptly refer all such matters to eBay.

eBay and E-LOAN shall each provide the other party with customer support
training for a small team of employees that may be cross-trained, free of
charge. Each party shall pay for their employees' cost of travel and expenses
related to such training.

Performance Reporting.

E-LOAN shall provide eBay with monthly written performance reports showing the
number of Financing Submissions, and the number of approvals, declines, and
Closed Loans relating thereto, the number of unique identified visitors to the
Co-Branded Service, the average selling price of Closed Loans, the cumulative
loan amounts sold, and the number of transactions requested. E-LOAN will use
reasonable efforts to provide to eBay other information from time to time.

eBay and E-LOAN will meet monthly to discuss in good faith the performance and
adoption rate of the Co-Branded Service by users of the automobile listing
elements of the eBay Service and ways to improve the performance and the
adoption rate of the Co-Branded Service. As part of such meetings, eBay will use
good faith, commercially reasonable efforts to provide E-LOAN with information
regarding the number of page views on the eBay Service containing links to the
Co-Branded Service (if technically feasible) and other relevant information to
assist the parties' analysis of the performance and adoption rate of the
Co-Branded Service. Any such information provided by eBay shall be treated as
eBay's Confidential Information pursuant to Section 12.

Marketing And Rights To Consumer Information

Promotion of the Co-Branded Service

. eBay shall use reasonable efforts to promote the Co-Branded Service; for
example, by placing links or other promotions on its autos web page and other
pages in eBay's sole discretion. In addition, E-LOAN shall promote the
Co-Branded Service with eBay as set forth in Exhibit D.



Rights to Consumer Information

.



The parties acknowledge that in connection with the operation of the Co-Branded
Service, E-LOAN will collect certain information about Consumers and visitors to
the Co-Branded Service, including without limitation personally identifiable
information such as, but not limited to, email addresses, other contact
information and traffic data, both on an individual basis and on an aggregate
basis (collectively, "Consumer Information"), as well as social security numbers
and other personally-identifiable or aggregated financial information
(collectively, "Customer Financial Information").

Neither party shall sell Consumer Information to any third party for the purpose
of providing unsolicited advertisements; and neither party shall target such
users, either individually or as a group because of such user's use of the other
party's services, for the purposes of sending unsolicited email advertisements.
The above obligations will not be limited by Section 12.4. All Consumer
Information shall be jointly owned by eBay and E-LOAN. Notwithstanding any other
provision of this Agreement to the contrary, this right will immediately
terminate upon any termination or expiration of this Agreement.

As between E-LOAN and eBay, E-LOAN shall own the Customer Financial Information,
and shall provide eBay written reports of aggregated Customer Financial
Information as set forth in Section 3.4. In addition, E-LOAN agrees to use
Customer Financial Information solely for purposes of providing the Co-Branded
Service.

E-LOAN shall not compile a list of personally identifiable eBay users. E-LOAN
may keep aggregate data that does not contain personally identifiable
information. In no event shall E-LOAN create a list of eBay users, including
without limitation a list of all visitors to the Co-Branded Service, nor shall
E-LOAN share, rent, sell, pass, or transfer such list to any third party.

Publicity.

No press release shall be announced without the prior written consent of both
parties. eBay and E-LOAN shall cooperate to develop mutually acceptable press
releases announcing the Co-Branded Service.

Costs, Fees, And Payments

Fees

. As between the parties, E-LOAN will bear all costs associated with hosting and
operating the Co-Branded Service.



Payments

. No later than 30 days after the end of each calendar quarter, E-LOAN shall pay
to eBay the referral fees specified in Exhibit C accrued during such quarter,
along with a report showing, in reasonable detail, the basis for calculation of
such amounts.



Pricing Reviews

. The parties will conduct an initial pricing review no later than September 1,
2000, during which the parties will re-examine in good faith the revenue sharing
arrangements set forth in Exhibit C. If no agreement is reached at such initial
pricing review, by default, the payment amounts set forth in Exhibit C shall
automatically increase by ten percent (10%). Thereafter, no later than 45 days
before each anniversary of the Effective Date during the term of this Agreement,
the parties will negotiate in good faith the economic terms for the upcoming
year. If the parties cannot decide upon such terms by such anniversary, either
party may terminate this Agreement for convenience pursuant to Section 8 below.



Audits

. E-LOAN shall maintain records of the transactions underlying the reports to be
furnished under Section 6.2, and shall allow eBay, an auditor appointed by eBay
reasonably acceptable to E-LOAN, during E-LOAN's office hours and at reasonable
intervals, no more than once every twelve months, to inspect and make extracts
or copies of such records solely for the purpose of ascertaining the correctness
of such statements. All books of account and records will be kept available for
at least two years after end of the term of this Agreement. E-LOAN shall
immediately make any overdue payments disclosed by the audit plus applicable
interest. Such inspection shall be at eBay's expense; however, if the audit
reveals overdue payments in excess of 5% of the payments owed to date, E-LOAN
shall immediately pay the cost of such audit, and eBay may conduct another audit
during the same 12 month period.



Warranties

Warranties. E-LOAN represents and warrants to eBay that, during the term of this
Agreement:

and following the Launch Date, the Co-Branded Service will be available on a
24-hour, seven days per week basis, excluding routine, scheduled maintenance, in
accordance with the specifications set forth in Exhibit A.

E-LOAN owns all of the right, title and interest in and to the content provided
by E-LOAN hereunder, and has the right to display such content on the Co-Branded
Service.

E-LOAN shall comply at all times with all government rules, regulations and laws
applicable to provision of the E-LOAN Service and the Co-Branded Service,
including without limitation all rules, regulations and laws relating to
consumer privacy and data privacy of any kind.

Disclaimer.

EXCEPT AS SET FORTH IN SECTION 7.1, E-LOAN MAKES NO OTHER WARRANTIES REGARDING
THE CO-BRANDED SERVICE, EXPRESS, IMPLIED OR STATUTORY, AND HEREBY EXPRESSLY
DISCLAIMS ANY AND ALL OTHER SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION ANY
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



Term And Termination

Term and Termination. This Agreement will become effective on the Effective Date
and shall remain force for an initial term of one year after the Launch Date.
Thereafter, the term of this Agreement will continue until terminated as
described in Section 8.2, unless earlier terminated pursuant to Section 8.3.

Renewal

. After the initial one-year term, this Agreement will automatically renew each
year for an additional one-year period, unless either party terminates this
Agreement by giving written notice of its intention to terminate no later than
30 days prior to the end of the then-current term.



Events of Default. A party may terminate this Agreement and its further
obligations hereunder upon the occurrence of any of the following events of
default (subject to Sections 8.4 and 8.5):

The other party ceases business in the ordinary course, or makes an assignment
for the benefit of its creditors; or

The other party is in material default of any provision of this Agreement.

Cure Period for Event of Default. Upon the occurrence of any event of default
that is amenable to cure, and that entitles a party to terminate this Agreement,
the non-defaulting party may send notice of termination, specifying the nature
of the default, to the other party. If the defaulting party has not cured the
default to the non-defaulting party's satisfaction within 30 days after the date
of such notice, this Agreement will terminate without further notice by the
non-defaulting party. Upon the occurrence of any event of default that is not
amenable to cure, and that entitles a party to terminate this Agreement, the
non-defaulting party may send notice of termination, specifying the nature of
the default, to the other party, which notice will be effective upon receipt.

Effect of Termination

. Upon expiration or termination of this Agreement, each party shall return or
destroy the Confidential Information (as defined herein) of the other party.
The rights and obligations of the parties under Sections 1, 4.2, 6, 7, 8.5, 9.4,
10, 11, 12, 13 and 14 will survive termination or expiration of this Agreement
for any reason.



Licenses And Ownership

Trademark License. Each party ("Licensor") grants to the other party
("Licensee") a non-exclusive, non-transferable, royalty-free right to display
the trademarks and logos adopted by Licensor ("Marks") solely to perform
Licensee's obligations under this Agreement. In addition, Licensee may display
the Marks on an appropriate area of its Web site indicating its business
associates and strategic alliances and in such other promotions as the parties
may agree upon pursuant to Exhibit D.

Review

. Licensee shall submit to Licensor all representations of the Marks that
Licensee intends to use in connection with the license granted in Section 9.1,
for Licensor's approval of design, color, presentation, quality, and conformance
with the Licensor's trademark and branding policies. Licensee shall not publish,
disseminate, exhibit, or otherwise distribute any such representation without
the Licensor's prior written permission. Once Licensor grants its approval,
Licensor shall not unreasonably withdraw its approval, and Licensee will not be
obligated to seek further approval for substantially similar uses of the Mark.



Assignment of Goodwill

. If Licensee, in the course of performing its services hereunder, acquires any
goodwill or reputation in any of the Marks, all such goodwill or reputation will
automatically vest in Licensor when and as, on an on-going basis, such
acquisition of goodwill or reputation occurs, as well as at the expiration or
termination of this Agreement, without any separate payment or other
consideration of any kind to Licensee, and Licensee agrees to take all such
actions necessary to effect such vesting. Licensee shall not contest the
validity of any of the Marks or Licensor's exclusive ownership of them. During
the term of this Agreement, Licensee shall not adopt, use, or register, whether
as a corporate name, trademark, service mark or other indication of origin, any
of the Marks, or any word or mark confusingly similar to them in any
jurisdiction.



Retained Rights

. Each party hereby reserves all intellectual property rights not explicitly
granted in this Agreement.



Limitation Of Liability

EXCEPT FOR ANY LIABILITY ARISING OUT OF A BREACH OF SECTION 12
("CONFIDENTIALITY"), NEITHER PARTY WILL BE LIABLE TO THE OTHER, NOR WILL E-LOAN
BE LIABLE TO AUTOTRADER.COM, LLC, FOR ANY LOST PROFITS, LOSS OF MARKET OR
OPPORTUNITY, OR FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES
OF ANY KIND HOWSOEVER ARISING (WHETHER OR NOT ARISING OUT OF THE NEGLIGENCE OF
E-LOAN OR EBAY, OR THEIR RESPECTIVE EMPLOYEES OR AGENTS) IN CONNECTION WITH THE
SUBJECT MATTER OF THIS AGREEMENT, PURSUANT TO ANY CLAIM IN CONTRACT, NEGLIGENCE,
TORT, STRICT LIABILITY, OR OTHER THEORY. EXCEPT FOR LIABILITY ARISING OUT OF
SECTION 11, EACH PARTY'S LIABILITY HEREUNDER WILL BE LIMITED TO AMOUNTS PAID BY
E-LOAN UNDER SECTION 6.

Indemnity.

By E-LOAN. E-LOAN hereby indemnifies eBay and AutoTrader.com, LLC and holds each
harmless from and against any and all liabilities, damages, costs and expenses
(including without limitation reasonable attorneys' fees) arising out of or
related to any third party claim, suit, action or proceeding arising from
E-LOAN's provision of the Co-Branded Service or a breach by E-LOAN of any of the
warranties under Section 7.1(b) or (c). eBay agrees to provide E-LOAN prompt
written notice of any such claim, give E-LOAN sole control of the defense of
such claim, provided that E-LOAN may not settle or compromise any such claim in
a manner that does not unconditionally release eBay or AutoTrader.com, LLC
unless eBay consents to such in writing, and provide E-LOAN reasonable
assistance in the defense of such claim upon E-LOAN's request and at E-LOAN's
reasonable expense.

By eBay.

eBay hereby indemnifies E-LOAN and holds it harmless from and against any and
all liabilities, damages, costs and expenses (including without limitation
reasonable attorneys' fees) arising out of or related to any third party claim,
suit, action or proceeding alleging that the trademarks licensed by eBay to
E-LOAN hereunder infringe such third party's trademark rights in the applicable
classes. E-LOAN agrees to provide eBay prompt written notice of any such claim,
give eBay sole control of the defense of such claim, provided that eBay may not
settle or compromise any such claim in a manner that does not unconditionally
release E-LOAN unless E-LOAN consents to such in writing, and provide eBay
reasonable assistance in the defense of such claim reasonable assistance upon
eBay's request and at eBay's reasonable expense.



Confidentiality

"Confidential Information" is any information disclosed by one party to the
other in connection with this Agreement and which the receiving party knows or
has reason to know is regarded as confidential information by the disclosing
party. The Confidential Information will include, but will not be limited to,
trade secrets, the structure, sequence and organization of the source code of
computer software, marketing plans, techniques, processes, procedures and
formulae. For each item of Confidential Information, the party disclosing the
item will be called the "Disclosing Party," and the party receiving the item
will be called the "Receiving Party."

Non-Use and Non-Disclosure

. The Receiving Party shall hold all Confidential Information of the Disclosing
Party in trust and confidence, and protect it as the Receiving Party would
protect its own confidential information (which, in any event, will not be less
than reasonable protection) and shall not use such Confidential Information for
any purpose other than that contemplated by this Agreement. Unless agreed by the
Disclosing Party in writing, the Receiving Party shall not disclose any
Confidential Information of the Disclosing Party, by publication or otherwise,
to any person other than employees and contractors (such as contract
manufacturers or software developers) who (i) are bound to written
confidentiality obligations consistent with and at least as restrictive as those
set forth herein and (ii) have a need to know such Confidential Information for
purposes of enabling a party to exercise its rights and perform its obligations
pursuant to this Agreement. The foregoing confidentiality obligation will be
effective for a period of three years after first disclosure of the Confidential
Information pursuant to the terms of this Agreement, provided however, that each
party will comply with any obligations of confidentiality as may be imposed
pursuant to agreements with third parties for longer periods if the Disclosing
Party discloses to the other in writing such obligations of confidentiality that
may be imposed pursuant to such agreements with third parties at the time of
disclosure.



Confidential Treatment.

Without limiting the foregoing, and subject to compliance with applicable law,
each party agrees to notify the other party in the event any element of this
Agreement may need to be disclosed to the federal or state government pursuant
to any regulatory or other disclosure requirement, and to further seek
confidential treatment requested by the other with respect to certain
confidential elements of the Agreement and any documents related thereto
(including information relating to fees, payments and integration) in any
governmental or public filings.



Exceptions

. The obligations specified in Section 12.2 will not apply to any Confidential
Information to the extent that:



it is already known to the Receiving Party without restriction prior to the time
of disclosure by the Disclosing Party;

it is acquired by the Receiving Party from a third party without confidentiality
restriction;

it is independently developed or acquired by the Receiving Party by employees or
contractors without access to such Confidential Information;

it is approved for release by written authorization of the Disclosing Party;

it is in the public domain at the time it is disclosed or subsequently falls
within the public domain through no wrongful action of the Receiving Party;

it is furnished to a third party by the Disclosing Party without a similar
restriction on that third party's right of disclosure;

it is disclosed pursuant to the requirement of a governmental agency or
disclosure is permitted or required by operation of law, provided that the
Receiving Party use its best efforts to notify the Disclosing Party in advance
of such disclosure and seeks confidential treatment for such Confidential
Information.

Confidentiality of Agreement

. Subject to Section 5, each party agrees that the terms and conditions of this
Agreement will be treated as Confidential Information; provided that each party
may disclose the terms and conditions of this Agreement: (a) to legal counsel;
(b) in confidence, to accountants, banks, and financing sources and their
advisors; (c) in connection with promotional and marketing activities permitted
by this Agreement; and (d) in confidence, in connection with the enforcement of
this Agreement or rights under this Agreement.



Jurisdiction And Applicable Law

Choice of Forum. The parties hereby submit to the jurisdiction of, and waive any
venue objections against, the United States District Court for the Northern
District of California, San Jose Branch and the Superior and Municipal Courts of
the State of California, Santa Clara County, in any litigation arising out of
the Agreement.

Governing Law

. This Agreement will be governed by and construed under the laws of the United
States and the State of California, as those laws are applied to contracts
entered into and to be performed entirely in California by California residents.



Miscellaneous

Event of Force Majeure. If the performance of this Agreement or any obligations
hereunder is prevented, restricted, or interfered with by reason of acts of God,
acts of an governmental authority, riot, revolution, fires, or war, or other
cause beyond the reasonable control of the parties hereto ("Force Majeure"), the
party so effected will be excused from such performance until such Force Majeure
is removed, provided that the party so affected will use its best efforts to
avoid or remove such causes of non-performance and shall continue performance
hereunder with the utmost dispatch whenever such causes are removed.

Waiver

. Any waiver of breach or default pursuant to this Agreement will not be a
waiver of any other subsequent default. Failure or delay by either party to
enforce any term or condition of this Agreement will not constitute a waiver of
such term or condition.



Customer Privacy and Non-Solicitation.

Each party expressly acknowledges and agrees not to disclose, share, rent, sell
or transfer to any third party any personal or financial information relating to
the other party's customers (including without limitation a consumer's first and
last name, physical address, zip code, email address, phone number, social
security number, birth date, and any other information that itself identifies
or, when tied to the above information, may identify a consumer), except as
specifically required to satisfy the disclosing party's contractual obligations
to the other party, provided that such disclosure would not violate existing law
or the privacy policy of either party. Each party also agrees not to contact,
solicit, or advertise, telemarket or e-mail to any of the other party's
customers as a group or otherwise on the basis of their status as users of that
party's service.

Severability

. To the extent that any provision of this Agreement is found by a court of
competent jurisdiction to be invalid or unenforceable, that provision
notwithstanding, the remaining provisions of this Agreement will remain in full
force and effect and such invalid or unenforceable provision will be deleted.



Assignment

. Neither party may assign, voluntarily, by operation of law, or otherwise, any
rights or delegate any duties under this Agreement (other than third-party
technical infrastructure and the right to receive payments) without the other
party's prior written consent, and any attempt to do so without that consent
will be void; provided, however, that either party may assign all of its rights
or obligations under this Agreement to a successor in interest in connection
with a change of control, a sale of substantially all of its assets, or a
merger, acquisition, public offering or other reorganization transaction. This
Agreement will bind and inure to the benefit of the parties and their respective
successors and permitted assigns.



Notices

. Any notice required or permitted pursuant to this Agreement must be in writing
delivered by hand, overnight courier, telecopy, facsimile, or certified or
registered mail to the address first listed above. Each party may change such
address upon written notice to the other.



Amendment

. No alteration, waiver, cancellation, or any other change or modification in
any term or condition of this Agreement will be valid or binding on either party
unless made in writing and signed by duly authorized representatives of both
parties.



Counterparts

. This Agreement may be executed in one or more counterparts, including
facsimiles, each of which will be deemed to be a duplicate original, but all of
which, taken together, will be deemed to constitute a single instrument.



Entire Agreement

. The terms and conditions herein contained, including all Exhibits hereto,
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede any previous and contemporaneous
agreements and understandings, whether oral or written, between the parties
hereto with respect to the subject matter hereof. There are no other agreements,
understandings, representations, or promises between the parties with respect to
the subject matter of this Agreement.



Construction

. This Agreement is the product of negotiation between the parties and their
respective counsel. This Agreement will be interpreted fairly in accordance with
its terms and conditions and without any strict construction in favor of either
party. Any ambiguity will not be interpreted against the drafting party.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

E-LOAN, Inc. eBay Inc

.





By: By:

Name: Name:

Title: Title:

Exhibit A

Co-Branded Service Specifications

Co-Branded Service Functionality

The Co-Branded Service will offer the following services to Customers:

1) A "Loan Center" to be linked to from the "eBay Motor" site and such other
sites of the eBay Service as eBay may choose. The Loan Center will include a
loan quotation engine, loan processing services for secured and unsecured loan
offerings and prime and subprime loan offerings, private party financing
services, loan tracking functionality to enable a Customer to follow the process
of his or her loan application, and information pages that explain the loan
process and such other information as eBay may direct E-LOAN to provide
Customers from time to time.

2) A loan rate calculator, which calculates general monthly payment or
customer-specific rates.

3) An "eBay Wallet," which will offer an unsecured line of credit on terms and
conditions to be agreed upon by the parties. Other details will be decided
during the implementation process.

 1. A loan rate translator, which allows individual customers to see and bid for
    cars based on comparisons of different loan payment schedules.

The Loan Center will be implemented prior to the Launch Date as set forth in
Exhibit B. Whether an "eBay Wallet" or loan rate translator gets included in the
Co-Branded Service will be determined later by mutual agreement of the parties.

Traffic Flow and Navigation.

The Co-Branded Service will incorporate an eBay-designated header and
eBay-branded graphics and text links above the fold that navigate back to the
eBay Service. Unless mutually agreed upon, there will not be any links on the
Co-Branded Service to third party sites.



No Advertising.

There will be no advertising on the Co-Branded Service unless mutually agreed by
the parties.



Brand Placement.

The parties will mutually agree upon the appropriate placement of their
respective Marks on the Co-Branded Service. Without limiting the foregoing, the
eBay brand shall be displayed prominently on the top of the initial page and all
subsequent pages of the Co-Branded Service.



Security.

E-LOAN shall take best efforts to ensure the security (through SSL, firewall,
and other technology) of the Co-branded web site and the Consumer data it
contains from physical theft as well as, but not limited to, electronic theft,
hacks, robots, spiders, and other automatic devices.



Privacy Policy.

E-LOAN shall create, post, and abide by a privacy policy no less protective of
Consumer information than that of the eBay Privacy Policy, and that shall
conform at a minimum to the TRUSTe privacy principles.



Feedback Rating.

The Co-Branded Service must maintain a positive eBay Feedback Rating in
accordance with eBay's standard policies regarding Feedback. In no circumstances
will E-LOAN own any feedback rating analysis or information.



Site Performance Specifications.

Availability of Web Site

. The Co-Branded Service shall be publicly available to users a minimum of 99.5%
of the time during any 24-hour period, 99.5% of the time during any 7-day
period, and 99.5% of the time during any 30-day period.



Response Time.

The mean response time for server response to all accesses to the Co-Branded
Service shall not exceed more than three seconds during any 1 hour period.



Bandwidth.

The bandwidth representing the Co-Branded Service connection to the Internet
shall be operating at capacity no more than five minutes in any 24 hour period.



Exhibit B

Development Schedule

Launch Date : April 24, 2000

Car loans secured through home equity and collateralized automotive loans, for
prime and subprime customers, based on the existing E-LOAN engine. National
coverage will be achieved for prime loans by the Launch Date, and for subprime
loans within a year following the Launch Date. E-LOAN's personal pages
integrated with eBay. eBay-approved information pages. The loan rate calculator.

The eBay wallet and the loan rate translator will be implemented upon mutual
agreement on a schedule to be mutually determined if the parties decide to
implement either functionality.

 

Exhibit C

E-LOAN will pay eBay the following amounts per month, beginning the month
following the Launch Date:

 

Financing Yield during the month

Payment Per Financing Submission

Payment Per Closed Loan

[*]

$[*]

$[*]

[*]

$[*]

$[*]

[*]

$[*]

$[*]

[*]

$[*]

$[*]

 

Exhibit D

Marketing and Promotion of the Co-Branded Service

TBD